     Case 3:20-cv-00098-REP Document 262 Filed 06/02/20 Page 1 of 4 PageID# 5218



                        UNITED STATES DISTRICT COURT FOR THE
                                EASTERN DISTRICT OF VIRGINIA
                                    RICHMOND DIVISION



STEVES AND SONS,INC.,

                         Plaintiff,
                                                             Civil Action No. 3;20-cv-98
 V.



 JELD-WEN,INC.,

                         Defendant.




                                              ORDER

         Having considered Defendant JELD-WEN,Inc.'s Letter re Discovery Disputes(ECF No.

250),Plaintiff Steves and Sons,Inc.'s Letter re Discovery Disputes(ECF No.252), and the parties'

arguments presented at the telephonic hearing held on May 20,2020, it is hereby ORDERED that:

I.       Expert Reports Schedule


         With respect to expert opinions pertaining to Steves' claimed damages:

                i.      Steves' opening expert disclosures shall be provided by June 14. 2020:

                ii.     JELD-WEN's responsive expert disclosures shall be provided by June 26.

                        2020;

                iii.    Steves' reply expert disclosures shall be provided by Julv 5. 2020:

         With respect to expert opinions pertaining to antitrust issues:

                i.      Steves' opening expert disclosures shall be provided by June 16. 2020:

                ii.     JELD-WEN's responsive expert disclosures shall be provided by June 27.

                        2020:
Case 3:20-cv-00098-REP Document 262 Filed 06/02/20 Page 2 of 4 PageID# 5219
Case 3:20-cv-00098-REP Document 262 Filed 06/02/20 Page 3 of 4 PageID# 5220
Case 3:20-cv-00098-REP Document 262 Filed 06/02/20 Page 4 of 4 PageID# 5221
